Title: To George Washington from Major General Philip Schuyler, 26 October 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
Saratoga [N.Y.] October 26th 1776

Mr Harrison’s Letter of the 20th Instant, I received Yesterday, and a few Minutes afterwards I received a Letter from General Gates, Copy whereof I do myself the Honor to inclose.
I am in great Hopes that General Carlton will not be able to dislodge our Army from Tyonderoga, but should such an Event unfortunately take place, such Measures will be taken as I think will certainly prevent them from penetrating into the Country on this Side of the Lakes—The Change of Commissaries, has very considerably interrupted the Supplies for the Army—I have however got every Thing again in such Train that a very considerable Quantity of Flour is now on its Way up, and I believe it impossible for the Enemy to prevent its reaching the Army even if they should make their utmost Efforts to intercept it.
On the 28th September the Army had forty Days Flour, on the 22nd Instant it was reduced to sixteen but on that and every succeeding Day, I hope considerable Quantities arrived—Be assured my dear General that I shall take every Measure that has a probable Tendency to promote the Service and secure the Country.
I congratulate your Excellency on the Success of our Troops at East Chester—I hope it will soon be succeeded by a more decisive Blow in our Favor, so as to frustrate the Enemy’s Intention of forming a Line between you and us. I am Dear Sir with every respectful Sentiment Your Excellency’s most obedient humble Servant

Ph: Schuyler

